Order filed October 14, 2014.




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-14-00499-CR
                            NO. 14-14-00500-CR
                              ____________

               KHALON JAVON WESTBROOKS, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 351st District Court
                           Harris County, Texas
                 Trial Court Cause Nos. 1342448 & 1342449


                                  ORDER

     The reporter’s record in these cases was due August 11, 2014. See Tex. R.
App. P. 35.1. This court granted the court reporter, Gayle Patterson, two
extensions of time to file the record until October 11, 2014. When the second
extension was granted, the court noted no further extensions would be granted
absent exceptional circumstances. On October 10, 2014, the court reporter
requested a third extension of time to file the record, but she did not provide any
explanation. Because the reporter’s record has not been filed timely, we issue the
following order.

      We order Gayle Patterson, the court reporter for these appeals, to file the
record in this appeal on or before November 11, 2014. The trial and appellate
courts are jointly responsible for ensuring that the appellate record is timely filed.
See Tex. R. App. P. 35.3(c). If Gayle Patterson does not timely file the record as
ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM